Gunter, Justice.
The judgment of this court in this case has been reversed by the Supreme Court of the United States. Cox Broadcasting Corp. v. Cohn, Number 73-938, decided March 3, 1975.
The former judgment of this court is now vacated, the judgment of the Supreme Court of the United States is made the judgment of this court, and direction is given to the trial court to enter judgment in favor of the defendants-appellants.
Costs in the Supreme Court of the United States and in this court are taxed against the plaintiff-appellee.

Judgment reversed with direction.


All the Justices concur.

Zachry & Land, Stephen A. Land, for appellee.